t c memo united_states tax_court veretta rice yancey petitioner v commissioner of internal revenue respondent docket no filed date veretta rice yancey pro_se angela b reynolds for respondent memorandum findings_of_fact and opinion ashford judge petitioner filed the petition in this case in response to a so-called final appeals determination notice_of_determination denying her request for relief from joint_and_several_liability under sec_6015 for the and taxable years we must decide whether petitioner is entitled to relief under that section for those years we hold that she is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time petitioner filed the petition in this case she resided in illinois on date petitioner married brian mann mr mann petitioner and mr mann manns were married throughout and and have one child during petitioner was employed as a resource manager at hewitt associates llc hewitt during petitioner was employed at hewitt united airlines and watson wyatt co during and mr mann was retired during at least and mr mann gambled extensively at various casinos during those years and when as discussed below she was preparing the manns’ federal_income_tax 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure some amounts are rounded to the nearest dollar returns for the and taxable years petitioner was aware of mr mann’s gambling habits and his outstanding gambling debts during at least and the manns maintained a joint account into which petitioner deposited her wage income throughout that time petitioner paid from that joint account at least some of the manns’ expenses at a time not established by the record and during at least mr mann maintained in his sole name at least one bank account the manns jointly filed a form_1040 u s individual_income_tax_return return for the taxable_year joint_return and for the taxable_year joint_return we refer collectively to the joint_return and the joint_return as the joint returns as relevant here the manns included with the joint returns schedules a itemized_deductions and they also included with the joint_return a schedule c profit or loss from business petitioner not mr mann prepared the joint returns petitioner received in the mail at the manns’ home the tax-related information that she needed to prepare the joint returns at the time petitioner signed the joint returns she had no mental or physical health problems which prevented her from being able to understand the contents of the returns at all relevant times petitioner was not the victim of spousal abuse or domestic violence on the joint_return the manns reported total income of dollar_figure consisting of w ages salaries tips etc of dollar_figure taxable social_security_benefits of dollar_figure and mr mann’s gambling income reflected as o ther income of dollar_figure on the schedule a included with the joint_return the manns claimed on line in the section for job expenses and certain miscellaneous deductions a gambling loss of dollar_figure and on line in the section for other miscellaneous deductions gambling_losses of dollar_figure resulting in a net deduction claimed for gambling_losses after taking into account the limitation on deductible miscellaneous expenses of dollar_figure finally on the joint_return the manns reported total_tax of dollar_figure total payments of dollar_figure and a resulting overpayment of dollar_figure which was refunded to them on date on the joint_return the manns reported total income of dollar_figure consisting of w ages salaries tips etc of dollar_figure a business loss of dollar_figure a capital_loss of dollar_figure taxable social_security_benefits of dollar_figure and mr mann’s gambling income reflected as o ther income of dollar_figure on the schedule a included with the joint_return the manns claimed on line in the section for job expenses and certain miscellaneous deductions a gambling loss of dollar_figure and on line in the section for other miscellaneous deductions gambling_losses of dollar_figure resulting in a net deduction claimed for gambling_losses after taking into account the limitation on deductible miscellaneous expenses of dollar_figure on the schedule c the manns reported zero income and claimed o ther expenses of dollar_figure for a figure skating dress business operated solely by petitioner finally on the joint_return the manns reported total_tax of dollar_figure total payments of dollar_figure and a resulting overpayment of dollar_figure which was refunded to them on date on date petitioner commenced a proceeding in the circuit_court for the eighteenth judicial circuit in dupage county illinois dupage county court in which she sought a decree dissolving her marriage to mr mann on date the dupage county court issued a decree of dissolution of marriage divorce decree the divorce decree ordered and adjudged in pertinent part that mr mann shall be responsible for any_tax liability assessed against him and petitioner as a result of any joint tax returns filed for the years during the marriage following an examination of the joint returns respondent determined in pertinent part that the manns’ reported wages of dollar_figure on the joint_return should be decreased by dollar_figure to agree with the amount shown on the form_w-2 wage and tax statement from hewitt the manns’ taxable_income should be increased by dollar_figure and dollar_figure for the and taxable years respectively on account of receipt of taxable_distributions from an individual_retirement_arrangement ira with illinois municipal retirement fund the schedule a gambling loss deductions of dollar_figure and dollar_figure for the and taxable years respectively should be disallowed and the schedule c other expense deduction of dollar_figure for the taxable_year should be disallowed respondent also determined that sec_6662 accuracy-related_penalties should be imposed for the and taxable years a notice_of_deficiency issued to the manns on date reflected those determinations and determined deficiencies in their federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties pursuant to sec_6662 of dollar_figure and dollar_figure for the and taxable years respectively neither petitioner nor mr mann filed a petition with the court with respect to the notice_of_deficiency accordingly on date respondent assessed the deficiencies and the sec_6662 accuracy-related_penalties determined in the notice_of_deficiency together with interest thereon as provided by law during petitioner was employed at hospira inc during she was unemployed at a time not established by the record during petitioner remarried petitioner filed a return for the taxable_year return and for the taxable_year return on the return she claimed a filing_status of head_of_household and reported total income of dollar_figure consisting mostly of wages salaries tips etc of dollar_figure she also reported a schedule c business loss of dollar_figure taxable ira_distributions of dollar_figure unemployment_compensation of dollar_figure and other nominal items of income finally on the return petitioner reported total_tax of dollar_figure total payments of dollar_figure and a resulting overpayment of dollar_figure on the return she claimed a filing_status of married filing separate and reported total income of dollar_figure consisting of unemployment_compensation of dollar_figure and ordinary dividend income of dollar_figure she reported zero wages salaries tips etc finally on the return she reported total_tax of zero total payments of dollar_figure and a resulting overpayment of dollar_figure on date petitioner submitted form_8857 request for innocent spouse relief in which she requested relief from joint_and_several_liability under sec_6015 with respect to the and taxable years on that form petitioner did not check the box that would have indicated that she had signed the joint returns under duress on date mr mann submitted to respondent form questionnaire for non-requesting spouse in that form mr mann stated in pertinent part as far as tax documents w-2s etc i did not have to give any documents to the respondent veretta r mann she gathered this information via the mail delivered to our address i do not recall ever viewing or signing any of these tax filings in question i never asked any questions i let her handle the taxes this individual veretta r mann was aware of a gambling problem i had and some of the debts i had incurred and was not paying the changed items were mine but these changes were made due to an intentional or unintentional error made by the requesting spouse regarding disallowed deductions for gambling_losses yes the requesting spouse did benefit from the money received for the tax years in question the requesting spouse did not inform me of how much money she received during both tax years in question the individual filing this innocent spouse claim was totally responsible for the incorrect amounts entered regarding money won or lost as a result of my gambling she took it upon herself to file without me seeing or signing the tax returns again i don’t recall signing either but in the past when i did sign i did so without questioning the information entered i always assumed she was doing everything that was required to file our taxes please note that i did not see a dime of the overpayments she received from the tax returns she had to know that she was not entitled to such a large return i was very surprised when i saw how much money she got back on date mr mann filed a petition for bankruptcy under chapter of title of the u s code chapter with the u s bankruptcy court for the northern district of illinois bankruptcy court on date the bankruptcy court adjudicated mr mann bankrupt under chapter despite having a filing obligation for the taxable_year petitioner did not file a return for that taxable_year nor did she request or receive an extension of time within which to file a return for that taxable_year at some point before date respondent determined that petitioner was not entitled to the requested relief petitioner submitted to respondent form statement of disagreement dated date appealing the determination against her in that form she stated the following i veretta rice yancey disagree with the internal_revenue_service determination because during the tax years of i was married to brian b mann and he is totally responsible for all tax related expenses prior to as you know from the record brian mann received large sums of money gambling in illinois indiana wisconsin and michigan i earned money working at united airlines and watson wyatt my earnings were reported and taxes were paid i was not aware of the items causing this debt when brian mann provided tax data to me i did not have reason to believe that he was dishonest in his numbers it was later when i became aware of his addiction gambling addiction sic and by that time i had already incurred a tremendous amount of debt that i am still paying in i immediately separated myself from him and to protect myself from his liabilities i took these necessary steps a second mortgage on the house solely in my name dollar_figure to pay off his credit card payments opened an individual checking account filed for divorce and divorce finalized in as you have in your records his arrangement to pay for the tax debt was minimum based on the fact that i have a dollar_figurek second mortgage and dollar_figurek in additional credit card debt as a part of the divorce settlement please note that my request for relief is an effort to maintain good mental and physical health and avoid any further stress i suffered both a house fire and a flood while i was unemployed it would be unfair to hold me responsible for his negligence and deceit i request the irs to consider the facts in this case and remove me as a tax payer for any debt incurred by brian mann in and as an addict he has been very clever in avoiding responsibility on date respondent’s internal_revenue_service irs office of appeals in covington kentucky issued a notice_of_determination to petitioner denying her relief from joint_and_several_liability under sec_6015 c and f for the and taxable years according to the notice_of_determination she was denied relief for the following reasons the information we have available does not show you meet the requirements for relief relief is not allowed on tax you owe on your own income or deductions you knew or had reason to know of the income or deductions that caused the additional tax you did not show it would be unfair to hold you responsible on date petitioner timely filed a petition with this court seeking review of respondent’s determination on date days before trial of this case petitioner submitted to respondent form 433-a collection information statement for wage earners and self-employed individuals in sec_4 of that form she indicated that she maintained two checking accounts and a savings account that had total combined balances of dollar_figure a mutual_fund valued at dollar_figure a pension_plan valued at dollar_figure and a sec_401 plan valued at dollar_figure also in sec_4 of that form petitioner indicated that she owned a single-family home valued at dollar_figure with respect to which there was an outstanding mortgage balance of dollar_figure a mercedes benz valued at dollar_figure with respect to which there was an outstanding loan balance of dollar_figure a family room set valued at dollar_figure and a bedroom set valued at dollar_figure in sec_5 of that form petitioner listed various monthly income and living expense items with respect to the monthly income items she indicated that she had total monthly income of dollar_figure consisting of her wages of dollar_figure and interest and dividends of dollar_figure with respect to the monthly living expense items she indicated that she had total monthly living_expenses of dollar_figure consisting of food clothing housekeeping supply personal care product and miscellaneous expense sec_3 of dollar_figure housing and utility expenses of dollar_figure vehicle ownership expenses of dollar_figure vehicle operating_expenses of dollar_figure health insurance expenses of dollar_figure life_insurance premium expenses of dollar_figure secured debt expenses of dollar_figure delinquent state_or_local_tax expenses of dollar_figure and other expenses of dollar_figure 2it appears that petitioner mistakenly subtracted the monthly amount of interest and dividends from the monthly amount of wages rather than adding the two monthly income items to come up with total monthly income of dollar_figure 3so-called miscellaneous expenses are those living_expenses that are not included in any other category of living expense items shown in sec_5 of the form such as credit card payments bank fees and charges reading material and school supplies as of the time of trial petitioner was employed as a consultant by u s cellular corp and her husband was unemployed a situation he had been in for the past five years for which she had known him her annual salary at that time was approximately dollar_figure opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 if a joint_return is made the tax is computed on the spouses’ aggregate income and each spouse is fully responsible for the accuracy of the return and is jointly and severally liable for the entire amount of tax_shown_on_the_return or found to be owing sec_6013 114_tc_276 nevertheless under certain circumstances a spouse who has made a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 sec_6015 provides a spouse with three alternatives full or partial relief under subsection b proportionate relief under subsection c and if relief is not available under subsection b or c equitable relief under subsection f respondent considered petitioner’s entitlement to relief from joint_and_several_liability under each alternative and we have jurisdiction to do the same see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review 132_tc_203 generally the burden_of_proof is on the taxpayer in a case involving relief from joint_and_several_liability except as otherwise provided in sec_6015 see rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir 118_tc_106 aff’d 353_f3d_1181 10th cir in order to be entitled to relief under sec_6015 the spouse who requests that relief requesting spouse must satisfy the following conditions a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse the requesting spouse did not know and had no reason to know of the understatement at the time the return was signed taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for that year’s deficiency in tax attributable to such understatement and the requesting spouse timely elects relief under sec_6015 sec_6015 these conditions are stated in the conjunctive and thus a failure to meet any one of them precludes the requesting spouse from being entitled to relief under sec_6015 alt v commissioner t c pincite mcclelland v commissioner tcmemo_2005_121 slip op pincite sec_6015 permits a requesting spouse to seek relief from joint_and_several_liability by electing to allocate to the nonrequesting spouse the portion of the deficiency attributable to the nonrequesting spouse if the following conditions are satisfied a joint_return has been made for a taxable_year at the time of the election the requesting spouse was separated or divorced from the nonrequesting spouse or had not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief and the requesting spouse timely elects relief under sec_6015 however if the commissioner demonstrates that the requesting spouse had actual knowledge at the time of signing the return of the nonrequesting spouse’s item or items giving rise to the deficiency or portion thereof the requesting spouse is not entitled to relief under sec_6015 with respect to that deficiency or portion thereof sec_6015 petitioner is not claiming relief from joint_and_several_liability with respect to the full amounts of the deficiencies for the and taxable years she is claiming relief only for the portions of the deficiencies for those years that are attributable to the gambling_losses that the manns claimed on their schedules a for those years on the record before us we find that petitioner has failed to carry her burden of establishing that she did not know or have reason to know that there were understatements of tax at the time she signed the joint returns and that respondent has carried his burden of establishing that petitioner had actual knowledge of mr mann’s gambling_losses at the time she signed the joint returns petitioner not mr mann prepared each of the joint returns petitioner received in the mail at the manns’ home the tax-related information with respect to the and taxable years that she needed to prepare the joint returns petitioner testified that during those years and when she was preparing the joint returns she was aware of mr mann’s gambling habits and his outstanding gambling debts at the time petitioner signed the joint returns she had no mental or physical health problems which prevented her from being able to understand the contents of those returns accordingly petitioner is not entitled to relief under sec_6015 or c for the or taxable_year 4on the joint returns the manns claimed gambling_losses on two different lines on their schedules a for the and taxable years petitioner testified that in claiming gambling_losses on two different lines on these schedules she may have double counted the same gambling loss if in fact petitioner did double count the same gambling loss she had knowledge that she was overstating the respective amounts of gambling_losses that mr mann had incurred where relief is not available under sec_6015 or c sec_6015 grants the commissioner the discretion to relieve a requesting spouse of joint liability if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency or any portion thereof additionally sec_6015 authorizes granting such equitable relief u nder procedures prescribed by the secretary for requests filed on or after date and for requests pending in any federal court on or after date revproc_2013_34 2013_43_irb_397 prescribes the guidelines that the irs will consider in determining whether equitable relief is appropriate although we are not bound by them since they are applicable in this case we will analyze petitioner’s request under these guidelines to ascertain whether she satisfies the requirements for relief under sec_6015 see agudelo v commissioner tcmemo_2015_124 at work v commissioner tcmemo_2014_190 at revproc_2013_34 supra sets forth seven so-called threshold conditions threshold conditions that must be satisfied in order for the requesting spouse to be eligible for equitable relief under sec_6015 respondent does not dispute that petitioner satisfies all of those threshold conditions where as here the parties agree that the threshold conditions are satisfied revproc_2013_34 sec_4 i r b pincite sets forth circumstances under which the irs will make a streamlined determination granting equitable relief to the requesting spouse under sec_6015 the requesting spouse is eligible for a streamlined determination by the irs granting equitable relief under revproc_2013_34 sec_4 only in cases in which that spouse establishes that that spouse is no longer married to the nonrequesting spouse marital status element would suffer economic hardship if not granted relief economic hardship element and did not know or have reason to know about the item or items giving rise to the understatement or deficiency on the joint income_tax return knowledge element see id it is undisputed in this case that the marital status element has been established however because of our finding above that petitioner knew or had reason to know about the items giving rise to the deficiencies for the and taxable years the knowledge element has not been established making her ineligible for a streamlined determination 5in the light of our finding with respect to the knowledge element we need not address whether the economic hardship element has been established see revproc_2013_34 sec_4 2013_43_irb_397 however in considering below the factors set forth in revproc_2013_34 sec_4 we address whether petitioner would suffer economic hardship if equitable relief under sec_6015 were not granted where as here the requesting spouse satisfies the threshold conditions but does not satisfy all of the requirements for a streamlined determination revproc_2013_34 sec_4 i r b pincite sets forth seven nonexclusive factors to be considered in determining whether a requesting spouse is entitled to equitable relief under sec_6015 marital status economic hardship in the case of an understatement knowledge or reason to know of the item or items giving rise to the understatement or deficiency legal_obligation significant benefit compliance with the income_tax laws and mental or physical health of the requesting spouse all of these factors are to be weighted appropriately and no one factor is determinative see 136_tc_432 kellam v commissioner tcmemo_2013_186 at accordingly we will consider each in turn with respect to the marital status factor the parties agree that at the time appeals made the determination set forth in the notice_of_determination petitioner was no longer married to mr mann the marital status factor weighs in favor of relief see revproc_2013_34 sec_4 a with respect to the economic hardship factor in determining whether a requesting spouse will suffer economic hardship if relief is not granted revproc_2013_34 sec_4 b requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs that regulation generally provides that an individual suffers economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301 b proced admin regs provides in pertinent part ii information from taxpayer --in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director in addition revproc_2013_34 sec_4 b requires that the irs consider the requesting spouse’s current income expenses and assets see revproc_2013_34 sec_4 b i r b pincite that section also requires that the irs compare the requesting spouse’s income to the federal poverty guidelines for the requesting spouse’s family size and determine by how much if any of the requesting spouse’s monthly income exceeds the spouse’s reasonable basic monthly living_expenses see id it is respondent’s position that when examining economic hardship there are national standards that need to be met and that the record is clear that ms yancey’s situation does not fall into that specific criteria for constituting an economic hardship on the record before us we agree with respondent’s position in this regard on that record we have found facts that support that position including the following petitioner’s wages and other assets were sufficient to pay her reasonable basic living_expenses at the time of trial her annual salary was approximately dollar_figure and she maintained a mutual_fund valued at dollar_figure a pension_plan valued at dollar_figure and a sec_401 plan valued at dollar_figure petitioner would not suffer economic hardship if relief were not granted the economic hardship factor is neutral see id with respect to the knowledge factor we have found previously in considering petitioner’s entitlement to relief under sec_6015 and c as well as considering the elements allowing the irs to make a streamlined determination under sec_6015 that she knew or had reason to know about the items giving rise to the deficiencies for the and taxable years the knowledge factor weighs against relief see revproc_2013_34 sec_4 c with respect to the legal_obligation factor revproc_2013_34 sec_4 d provides that that factor will be neutral if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability although respondent does not dispute that under the divorce decree mr mann is responsible for any_tax liability assessed against him and petitioner as a result of any joint tax returns filed for the years during the marriage it is respondent’s position that at the time petitioner entered into the divorce decree she was aware of the non-requesting spouse’s gambling and financial issues and she had reason to know that non-requesting spouse would not pay the liabilities on the record before us we agree with respondent’s position in this regard 6assuming arguendo that we had found that the knowledge factor favored relief that finding would not change our ultimate finding set forth below as to whether petitioner is entitled to equitable relief under sec_6015 during at least and mr mann gambled extensively at various casinos during those years and when she was preparing the joint returns petitioner was aware of mr mann’s gambling habits and his outstanding gambling debts at the time petitioner entered into the divorce decree she was aware of mr mann’s gambling addiction thus we find that at the time petitioner entered into the divorce decree she knew or had reason to know that mr mann would not pay the deficiencies for the and taxable years the legal_obligation factor is neutral see id with respect to the significant benefit factor there is no evidence that petitioner or mr mann realized any significant benefit from the understatements the significant benefit factor favors relief or at worst is neutral see wang v commissioner tcmemo_2014_206 revproc_2013_34 sec_4 e with respect to the compliance factor petitioner did not file a return for the taxable_year despite having an obligation to do so in addition she did not request or receive an extension of time within which to file a return for that 7the fact that in the bankruptcy court adjudicated mr mann bankrupt under chapter is disregarded in determining whether petitioner has the sole legal_obligation to pay the and liabilities under the legal_obligation factor see revproc_2013_34 sec_4 d i r b pincite taxable_year the compliance factor weighs against relief see revproc_2013_34 sec_4 f i with respect to the health factor there is no evidence that petitioner was in poor physical or mental health at the time the joint returns were filed or at the time she requested relief under sec_6015 the health factor is neutral see revproc_2013_34 sec_4 g upon the basis of our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing that it would be inequitable to hold her liable for the deficiencies for the and taxable years and thus that she is entitled to relief under sec_6015 with respect to those taxable years we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
